ORDER
The Disciplinary Review Board having filed a report with the Court, recommending the reinstatement of ARTHUR N. MARTIN, Jr., of NEWARK, who was admitted to the bar of this State in 1973 and was thereafter suspended from the practice of law by Order of this Court dated January 8, 1991, and good cause appearing;
It is ORDERED that the petition for restoration is granted, effective immediately; provided, however, that respondent shall be required to practice under the supervision of a proctor appointed by the Office of Attorney Ethics pursuant to Administrative Guideline No. 28 for a period of one year and until further Order of the Court.